Citation Nr: 0736794	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-05 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied entitlement to a TDIU. 

The Board notes that in March 2004, the veteran filed a 
notice of disagreement with a rating decision reducing his 
disability rating for diabetes mellitus, type II, from 40 
percent to 20 percent disabling.  Subsequently, in a 
September 2004 rating decision, the RO restored the veteran's 
diabetes mellitus to 40 percent disabling, effective on June 
1, 2004.  The restoration of the veteran's disability rating 
represents a complete grant of that benefit sought on appeal.  
Thus, the Board does not have jurisdiction over that issue.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997).   

In May 2005, the veteran testified before a Decision Review 
Officer at a hearing on appeal at the RO; a copy of the 
hearing transcript is associated with record.


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus, 
type II, rated as 40 percent disabling.

2.  The veteran has a general equivalency diploma (GED) and 
has worked as a commercial truck driver and heavy machinery 
operator; he last worked full-time in October 1999.   

3.  The veteran's service-connected diabetes mellitus alone 
does not render him unable to obtain or maintain 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU due to a service-connected disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.16, 4.19 (2007 ).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A March 2004 VA 
notice and duty to assist letter was sent to the veteran 
prior to the initial AOJ decision in this matter.  This 
letter informed the appellant of what VA would do or had 
done, what evidence he should provide, informed the appellant 
that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support 
his claim, and asked him to provide any information in his 
possession.  Further, the March 2004 letter informed the 
appellant of what evidence was required to substantiate an 
increased rating claim and TDIU.  

With respect to the VA's duty to assist, the AOJ obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's claims file 
contains VA outpatient treatment records from the Jackson VA 
Medical Center (VAMC), the veteran's Social Security 
Administration (SSA) records along with private treatment 
records, and the veteran's RO hearing transcript.  In 
September 2003, the veteran underwent a VA diabetes 
examination, where the VA examiner reviewed his claims file 
and provided the requested opinion.  Given the above, the 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim that VA has 
not sought.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if a TDIU was granted on appeal.  Since the veteran's 
TDIU claim is being denied and an effective date will not be 
assigned; there can be no possibility of any prejudice to the 
claimant under the holding in Dingess, supra.  Moreover, the 
appellant has not alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.  

The Board finds that the evidence of record - service medical 
records, SSA records, private and VA treatment records, a VA 
examination, hearing testimony, and lay statements -- is 
adequate for determining whether the criteria for TDIU have 
been met.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran alleges that he is unable to work because of his 
service-connected diabetes mellitus, type II, and seeks a 
TDIU due to that disability.  See Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
under the procedures set forth in 38 C.F.R. § 4.16(b), for 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).

In the present appeal, the veteran is currently service-
connected for diabetes mellitus, type II, rated as 40 percent 
disabling.  The veteran is prescribed insulin for his 
diabetes.  Initially, the Board observes that the veteran's 
sole 40 percent disability rating does not meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a).  
Moreover, the Board finds that the veteran's diabetes alone 
is not of such severity as to preclude him from engaging in 
all types of substantially gainful employment consistent with 
his education and occupational background.  See 38 C.F.R. 
§§ 3.340. 3.341, 4.16(b).

The veteran has a GED and worked as a commercial truck driver 
until October 1999 due to a Department of Transportation 
(DOT) regulation preventing insulin-dependant truck drivers 
to be licensed.  The Board notes that the DOT regulation 
provides for waivers of the insulin rule; however, the 
veteran did not apply for a waiver.  In September 2003, the 
veteran underwent a VA diabetes examination, where he 
reported occasional dizzy spells and described his insulin in 
take.  He also reported that he was disabled due to a back 
condition.  The veteran had no diabetic problems with his 
eyes or ulcerations on his feet.  The veteran had no history 
of high blood pressure, heart disease, or stroke.  After 
examination, the VA examiner diagnosed the veteran with 
diabetes mellitus, type II, controlled by insulin.  The VA 
examiner opined that the veteran's diabetes did not cause any 
restrictions or regulations of his activities.  

SSA records reveal that the veteran was unable to perform his 
truck driving occupation due to his insulin in-take.  
However, his diabetes would not prevent him from performing a 
sedentary job.  Medical evidence reveals that the veteran's 
nonservice-connected degenerative disc disease of the spine 
impacts the veteran's employability.  SSA found that the 
veteran's back condition required frequent rest periods and 
precluded sustained attention at acceptable levels for more 
than four to five hours per day.  There is no medical opinion 
that the veteran's service-connected diabetes by itself has 
interfered with his employability to such a degree that he is 
unable to secure and follow a substantially gainful 
occupation, such as a sedentary job.  Accordingly, while the 
veteran's service-connected disability may limit him from his 
past relevant occupation, the evidence fails to show that it 
alone would prevent all forms of substantially gainful 
employment for which the veteran would be otherwise qualified 
by reason of his GED and work experience.  Given the above 
findings, the Board finds that the veteran's service-
connected diabetes mellitus does not need to be referred for 
an extra-schedular consideration as set forth in 38 C.F.R. 
§ 4.16(b).

The Board has considered the applicability of the benefit-of- 
the- doubt doctrine under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a TDIU; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).  As a result, the Board finds that the 
criteria for a TDIU are not met, and the appeal is denied.


ORDER

A TDIU due to a service-connected disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


